In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiffs ap*553peal from so much of an order of the Supreme Court, Richmond County (Leone, J.), dated July 3, 1996, as granted that branch of the defendants’ motion which was to dismiss the third cause of action alleging legal malpractice.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the defendants’ motion which was to dismiss the third cause of action is denied.
On a motion to dismiss pursuant to CPLR 3211 (a) (7), the pleading must be liberally construed in the light most favorable to the plaintiff. The factual allegations of the complaint are accepted as true and the plaintiff is to be afforded the benefit of every possible favorable inference (see, Leon v Martinez, 84 NY2d 83, 87-88).
The alleged conduct in this case is sufficient to support a cause of action to recover damages for legal malpractice (see, Taylor v Sullivan, 205 AD2d 416; Burton v Kaplan, 184 AD2d 408). Further, the plaintiffs have adequately pleaded damages proximately caused by the defendants’ alleged malpractice, particularly with respect to the loss which allegedly occurred at the August 1993 closing of a public offering. O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.